Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1453
                         Lower Tribunal No. 13-943-P
                            ________________


                 Molasses Reef Marina Corporation, Inc.,
                                    Appellant,

                                        vs.

           Kawama Village Homeowners Association, Inc.,
                                    Appellee.


     An Appeal from the Circuit Court for Monroe County, Luis M. Garcia, Judge.

     Andrew M. Tobin, P.A., and Andrew M. Tobin, for appellant.

     Becker & Poliakoff, P.A., and Lilliana M. Farinas-Sabogal and Jamie B.
Dokovna, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.